Citation Nr: 9912625	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  92-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, with combat service in the Republic of Vietnam.  

This matter was remanded by the Board of Veterans' Appeals 
(Board) in November 1996 based on an appeal from a September 
1991 rating decision of the Department of Veterans Affairs 
Regional Office in Chicago, Illinois.  The requested action 
has been completed, and the case has been returned to the 
Board for final appellate adjudication.  


FINDING OF FACT

An unappealed Board decision issued on November 8, 1994, in 
pertinent part, denied entitlement to service connection for 
left ear hearing loss.


CONCLUSION OF LAW

The unappealed November 8, 1994 Board decision which denied 
entitlement to service connection for left ear hearing loss 
disability is final, and the Board is without jurisdiction to 
provide de novo appellate readjudication of the issue.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.101, 20.1100, 20.1102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois was previously before the Board.  In a 
decision dated and issued on November 8, 1994, the Board 
denied the veteran's appeal for entitlement to service 
connection for arthritis of the left shoulder, hearing loss 
of the left ear, tinnitus, residuals of shell fragment wounds 
to the ears and neck, dyshidrosis of the right hand, and 
tinea versicolor, and denied entitlement to increased 
(compensable) ratings for shell fragment wounds of the left 
shoulder, back, left leg, and right knee and tibia.  The 
veteran did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  As such, the November 8, 
1994 Board decision is final and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
New and material evidence is required to reopen such claim.  
38 U.S.C.A. § 5108 (West 1991).

The Board mistakenly provided de novo readjudication of the 
same appeal from the September 1991 RO decision in a decision 
dated and issued on November 14, 1996.  In pertinent part 
therein, the issue of entitlement to service connection for 
left ear hearing loss was remanded to the RO for additional 
development.  A remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of an appeal.  38 C.F.R. § 20.1100(b).  An error or 
defect in any decision of the Board which does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision.  38 C.F.R. § 20.1102.

Nevertheless, all questions in a matter subject to decision 
by the Secretary of the VA shall be subject to one review on 
appeal.  Final decisions on such appeals shall be made by the 
Board.  38 U.S.C.A. § 7104(a).  As the provisions of 38 
U.S.C.A. § 7104 preclude de novo readjudication of the issue 
of entitlement to service connection for left ear hearing 
loss, previously finally denied by the Board in November 
1994, the Board is currently without jurisdiction as to this 
matter and the matter is dismissed for lack of Board 
jurisdiction.  38 C.F.R. § 20.101.


ORDER

The matter of de novo appellate readjudication of the issue 
of entitlement to service connection for left ear hearing 
loss is dismissed.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

